

 
 

--------------------------------------------------------------------------------

 


STOCK REDEMPTION AGREEMENT


THIS STOCK REDEMPTION AGREEMENT (the “Agreement”) is entered into and effective
as of November 27, 2013 by and between SPATIALIZER AUDIO LABORATORIES, INC., a
Delaware corporation with a business address at 410 Park Avenue – 15th floor,
New York, New York 10022 (the “Company”), and JAY GOTTLIEB, an individual
residing 30 Stonygate Oval, New Rochelle, New York 10804 (the “Redeeming
Stockholder”). The Company and the Redeeming Stockholder are sometimes referred
to collectively herein as the “Parties” and individually as a “Party”.


WHEREAS, the Company desires to acquire from the Redeeming Stockholder 4,181,396
shares (the “Shares”) of the common stock of the Company, $0.01 par value per
share, on the terms and conditions hereinafter set forth, and the Redeeming
Stockholder desires to have the Shares redeemed;


NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the Parties do hereby agree as follows:


1. Redemption of Shares. Subject to the terms and conditions hereinafter set
forth, the Company hereby agrees to acquire from the Redeeming Stockholder the
Shares, at a price in cash equal to $64,172 in the aggregate (or approximately
$0.0153 per share) (the “Redemption Price”), less an amount equal to 32.1% of
the legal fees incurred by the Company in connection with the transactions
contemplated by this Agreement and the Stock Purchase Agreement by and between
the Company and Lone Star Value Investors, LP dated as of the date hereof (the
“Expense Adjustment”), and the Redeeming Stockholder agrees to sell the Shares
to the Company for such Redemption Price less the Expense Adjustment. The
certificates reflecting the Shares will be surrendered and delivered by the
Redeeming Stockholder contemporaneously herewith, along with a duly executed
stock power with Medallion Guarantee, in exchange for the Redemption Price (less
the Expense Adjustment) which shall be paid by wire transfer of immediately
available funds contemporaneously therewith to an account or accounts designated
by the Redeeming Stockholder.


2. Representations and Warranties of the Company. The Company represents and
warrants to the Redeeming Stockholder as follows:


(a) The Company has all requisite corporate power and authority to execute and
deliver this Agreement, to carry out its obligations hereunder, and to
consummate the transactions contemplated hereby. The Company has obtained all
necessary approvals for the execution and delivery of this Agreement, the
performance of its obligations hereunder, and the consummation of the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Company and (assuming due execution and delivery by the
Redeeming Stockholder) constitutes the Company’s legal, valid and binding
obligation, enforceable against the Company in accordance with its terms.


(b) The execution, delivery and performance by the Company of this Agreement
does not conflict with, violate or result in the breach of, any agreement,
instrument, order, judgment, decree, law or governmental regulation to which the
Company is a party or is subject.
 


 
 

--------------------------------------------------------------------------------

 


(c) No governmental, administrative or other third party consents or approvals
are required by or with respect to the Company in connection with the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby.


(d) There are no actions, suits, claims, investigations or other legal
proceedings pending or, to the knowledge of the Company, threatened against or
by the Company that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement.


(e) No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
the Company.


3. Representations and Warranties of the Redeeming Stockholder. The Redeeming
Stockholder represents and warrants to the Company as follows:


(a) The Redeeming Stockholder has all requisite power and authority to execute
and deliver this Agreement, to carry out his obligations hereunder, and to
consummate the transactions contemplated hereby. The Redeeming Stockholder has
obtained all necessary approvals for the execution and delivery of this
Agreement, the performance of his obligations hereunder, and the consummation of
the transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Redeeming Stockholder and (assuming due execution and delivery
by the Company) constitutes the Redeeming Stockholder’s legal, valid and binding
obligation, enforceable against the Redeeming Stockholder in accordance with its
terms.


(b) The Shares have been duly authorized, are validly issued, fully paid and
non-assessable, and are owned of record and beneficially by the Redeeming
Stockholder, free and clear of all liens, pledges, security interests, charges,
claims, encumbrances, agreements, options, voting trusts, proxies and other
arrangements or restrictions of any kind (the “Encumbrances”).


(c) The execution, delivery and performance by the Redeeming Stockholder of this
Agreement do not conflict with, violate or result in the breach of, or create
any Encumbrance on the Shares pursuant to, any agreement, instrument, order,
judgment, decree, law or governmental regulation to which the Redeeming
Stockholder is a party or is subject or by which the Shares are bound.


(d) No governmental, administrative or other third party consents or approvals
are required by or with respect to the Redeeming Stockholder in connection with
the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.


(e) There are no actions, suits, claims, investigations or other legal
proceedings pending or, to the knowledge of the Redeeming Stockholder,
threatened against or by the Redeeming Stockholder that challenge or seek to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement.


(f) No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
the Redeeming Stockholder.
 


 
2

--------------------------------------------------------------------------------

 


4. Survival. All representations and warranties contained herein shall survive
the execution and delivery of this Agreement.


5. Indemnification. Each Party shall indemnify the other and hold the other
Party harmless against and in respect of any and all losses, liabilities,
damages, obligations, claims, costs and expenses (including, without limitation,
reasonable attorneys’ fees) incurred by either Party resulting from any breach
of any representation, warranty, covenant or agreement made by the other Party
herein or in any instrument or document delivered by the other Party pursuant
hereto.


6. Further Assurances. Following the date hereof, each of the Parties hereto
shall execute and deliver such additional documents, instruments, conveyances
and assurances, and take such further actions as may be reasonably required to
carry out the provisions hereof and give effect to the transactions contemplated
by this Agreement.


7. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the Parties at the addresses set forth on the first page of this Agreement (or
to such other address that may be designated by the receiving Party from time to
time in accordance with this section). All Notices shall be delivered by
personal delivery, nationally recognized overnight courier (with all fees
pre-paid), facsimile or e-mail of a PDF document (with confirmation of
transmission) or certified or registered mail (in each case, return receipt
requested, postage prepaid). Except as otherwise provided in this Agreement, a
Notice is effective only (a) upon receipt by the receiving Party, and (b) if the
Party giving the Notice has complied with the requirements of this Section.


8. Entire Agreement. This Agreement constitutes the sole and entire agreement of
the Parties to this Agreement with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter.


9. Successor and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Parties hereto and their respective successors and
permitted assigns. No Party may assign any of its rights or obligations
hereunder without the prior written consent of the other Parties hereto, which
consent shall not be unreasonably withheld or delayed.


10. Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.


11. Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each Party hereto.
No waiver by any Party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the Party so waiving. Except as
otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
 


 
3

--------------------------------------------------------------------------------

 


12. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the Parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.


13. Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the internal laws of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of Delaware
or any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of Delaware. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in the federal courts of the United States or the
courts of Delaware in each case located in Delaware, and each Party irrevocably
submits to the exclusive jurisdiction of such courts in any such suit, action or
proceeding. Service of process, summons, notice or other document by mail to
such Party’s address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court. The Parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.


14. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.


15. Legal Counsel. Each of the Parties hereto represents, warrants and covenants
that it has had ample opportunity to consider entering into this Agreement and
has had an opportunity to consult with counsel regarding this Agreement prior to
executing the same. The Redeeming Stockholder understands and agrees that Kaye
Cooper Kay & Rosenberg, LLP, the draftsperson of this Agreement, has prepared
this Agreement on behalf of the Company and is not representing the Redeeming
Stockholder in an individual capacity in the negotiation and consummation of the
transactions hereunder. The Parties further agree that any rule that provides
that an ambiguity within a document will be interpreted against the Party
drafting such document shall not apply.


[signature page follows]




 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


The Company:


SPATIALIZER AUDIO LABORATORIES, INC.




By: /s. Jay Gottlieb         
Name: Jay Gottlieb
Title: President


The Redeeming Stockholder:




/s. Jay Gottlieb            
JAY GOTTLIEB
 
 
 
5

--------------------------------------------------------------------------------

 

